The plaintiff in error, hereinafter referred to as the defendant, was convicted on a charge of violating section 6526, C. O. S. 1921, by polluting Little Washita creek with crude oil, salt water, and other deleterious substance, and was sentenced to pay a fine of $100, and appeals.
The defendant urges that the trial court was without jurisdiction to hear and determine the charge against him. *Page 217 
The information alleges that the offense, if any was committed, was committed in Comanche county. The proof shows conclusively that if the offense was committed it was committed in Caddo county. Article 2, § 20, of the Constitution, provides as follows:
"In all criminal prosecutions the accused shall have the right to a speedy and public trial by an impartial jury of the county in which the crime shall have been committed."
The facts in the record clearly show that the court was without jurisdiction, and the defendant's objection to the same should have been sustained and the case dismissed.
The view we take of the record, it is not necessary to consider the other errors complained of.
The case is reversed, with directions to dismiss.
EDWARDS and CHAPPELL, JJ., concur.